Case 3:20-cv-01258-DWD Document 31 Filed 05/19/21 Page 1 of 3 Page ID #163




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

TERMINAL RAILROAD             )
ASSOCIATION OF ST. LOUIS,     )
                              )
         Plaintiff,           )
                              )
vs.                           )                    Case No. 20-cv-01258-DWD
                              )
SOUTHWESTERN ILLINOIS FLOOD )
PREVENTION DISTRICT COUNCIL, )
and                           )
METRO EAST SANITARY DISTRICT, )
                              )
         Defendants.          )

                                           ORDER

DUGAN, District Judge:

       In this matter Plaintiff, Terminal Railroad Association of St. Louis, seeks

declaratory and injunctive relief from forthcoming condemnation proceedings allegedly

threatened by Defendant Metro East Sanitary District (Doc. 1).                The threatened

proceedings involve a proposal by Defendant Southwestern Illinois Flood Prevention

District Counsel to construct a filter blanket on Plaintiff’s property in connection with a

broader flood prevention project along the Mississippi River (Id). Now before the Court

is Plaintiff’s Motion for Joinder (Doc. 30).

       Plaintiff seeks to join non-party Wiggins Ferry Company (“Wiggins”) as a plaintiff

in this matter. Plaintiff represents that Wiggins is a “wholly-owned and controlled

subsidiary” of Plaintiff and holds the fee title to the property at subject in this matter

(Doc. 30, at ¶ 3). Plaintiff argues that Wiggins is a real party in interest, along with itself,



                                               1
Case 3:20-cv-01258-DWD Document 31 Filed 05/19/21 Page 2 of 3 Page ID #164




and as such Federal Rule of Civil Procedure 17(a)(3) requires the joinder of Wiggins as a

party plaintiff. Rule 17(a) provides that “an action must be prosecuted in the name of the

real party in interest.” Fed. R. Civ. P. 17(a)(1). Further, Rule 17(a)(3) prevents the court

from dismissing an action “for failure to prosecute in the name of the real party in interest

until, after an objection, a reasonable time has been allowed for the real party in interest

to ratify, join, or be substituted into the action.” Fed. R. Civ. P. 17(a)(3).

       According to Plaintiff, Defendants have not raised an objection to the omission of

Wiggins from Plaintiff’s complaint in this matter, nor have Defendants informally raised

a concern in communications with Plaintiff’s counsel (Doc. 30, ¶ 5). Although Rule

17(a)(3) provides a method for joinder, presently, the Court finds that the better course of

action at this time would be for Plaintiff to seek leave to amend its complaint to add

Wiggins as a new party. Plaintiff represents that Wiggins is its “wholly-owned and

controlled subsidiary” and a real party in interest, however, Plaintiff does not indicate

whether Wiggins has received notice of this Motion or has otherwise consented to its

involvement with this litigation. Indeed, should Wiggins be a required party to this

matter, yet refuse to join as a plaintiff, Fed. R. Civ. P. 19(a)(2) permits the Court to make

Wiggins a defendant, or in a proper case, an involuntary plaintiff. Leave to amend will

therefore permit Plaintiff an opportunity to add Wiggins as a party without the Court

undertaking a potentially unnecessary joinder analysis at this time.

       Accordingly, the Court construes Plaintiff’s Motion for Joinder as a motion for

leave to file an amended complaint. Plaintiff’s Motion was timely under the parties’

Scheduling Order at Doc. 29, and the Court further finds that good cause exists for the

                                               2
Case 3:20-cv-01258-DWD Document 31 Filed 05/19/21 Page 3 of 3 Page ID #165




amendment. The Court hereby GRANTS Plaintiff’s Motion (Doc. 30) to the extent it

seeks leave to file an amended complaint to add Wiggins Ferry Company as a party.

Plaintiff shall file its amended complaint by May 26, 2021. Defendants shall file an

appropriate responsive pleading by June 9, 2021. At that time, Defendants may assert

any appropriate affirmative defenses or claims they may have against the added party.


      SO ORDERED.

      Dated: May 19, 2021.
                                       /s/ David W. Dugan
                                       DAVID W. DUGAN
                                       United States District Judge




                                          3
